EXHIBIT 10.1

[img1.jpg]


 

December 8, 2008

 

STRICTLY CONFIDENTIAL

 

EpiCept Corporation

777 Old Saw Mill River Road

Tarrytown, NY 10591

 

Attn:

Robert W. Cook

Senior Vice President & Chief Financial Officer

 

Dear Mr. Cook:

 

This letter (the “Agreement”) constitutes the agreement between EpiCept
Corporation (the “Company”) and Rodman & Renshaw, LLC (“Rodman”) that Rodman
shall serve as the exclusive placement agent (the “Services”) for the Company,
on a “best efforts” basis, in connection with the proposed offer and placement
(the “Offering”) by the Company of securities of the Company (the “Securities”).
The terms of the Offering and the Securities shall be mutually agreed upon by
the Company and the investors and nothing herein implies that Rodman would have
the power or authority to bind the Company or an obligation for the Company to
issue any Securities or complete the Offering. The Company expressly
acknowledges and agrees that Rodman’s obligations hereunder are on a reasonable
best efforts basis only and that the execution of this Agreement does not
constitute a commitment by Rodman to purchase the Securities and does not ensure
the successful placement of the Securities or any portion thereof or the success
of Rodman with respect to securing any other financing on behalf of the Company.

 

A.        Fees and Expenses. In connection with the Services described above,
the Company shall pay to Rodman the following compensation:

 

1.   Placement Agent’s Fee. The Company shall pay to Rodman a cash placement fee
(the “Placement Agent’s Fee”) equal to 7% of the aggregate purchase price paid
by each purchaser of Securities in the Offering. The Placement Agent’s Fee shall
be paid at the closing of the Offering (the “Closing”) from the gross proceeds
of the Securities sold.

 

2.   Expenses. In addition to any fees payable to Rodman hereunder, but only if
an Offering is consummated, the Company hereby agrees to reimburse Rodman for
all reasonable travel and other out-of-pocket expenses incurred in connection
with Rodman’s engagement, including the reasonable fees and expenses of Rodman’s
counsel. Such reimbursement shall be limited to $10,000 without prior written
approval by the Company and shall be paid at the Closing from the gross proceeds
of the Securities sold.

 

B.        Term and Termination of Engagement. The term (the “Term”) of Rodman’s
engagement will begin on the date hereof and end on the earlier of the
consummation of the Offering or 15 days after the receipt by either party hereto
of written notice of termination; provided that no such notice may be given by
the Company for a period of 30 days after the date hereof. Notwithstanding
anything to the contrary contained herein, the provisions concerning
confidentiality, indemnification, contribution and the Company’s obligations to
pay fees and reimburse expenses contained herein will survive any expiration or
termination of this Agreement.

 

1251 Avenue of the Americas, 20th Floor, New York, NY 10020 ? Tel: 212 356 0500
Fax: 212 581 5690

www.rodm.com ? Member: FINRA, SIPC

 

--------------------------------------------------------------------------------



C.        Fee Tail. Rodman shall be entitled to a Placement Agent’s Fee ,
calculated in the manner provided in Paragraph A, with respect to any public or
private offering or financing or capital raising transaction of any kind (“Tail
Financing”) to the extent that such financing or capital is provided to the
Company by investors whom Rodman introduced, directly or indirectly, to the
Company and who provided financing to the Company during the Term (such
investors shall be agreed upon by Rodman and the Company and listed on Exhibit A
hereto, which Exhibit A may be revised from time to time upon the agreement of
Rodman and the Company, which agreement may consist of an exchange of electronic
mail) if such Tail Financing is consummated at any time within the 12-month
period following the expiration or termination of this Agreement (the “Tail
Period”). No fee tail shall apply in any event to any future transactions with
any members of the Board of Directors or Management of the Company.

 

D.        Use of Information. The Company will furnish Rodman such written
information as Rodman reasonably requests in connection with the performance of
its services hereunder. The Company understands, acknowledges and agrees that,
in performing its services hereunder, Rodman will use and rely entirely upon
such information as well as publicly available information regarding the Company
and other potential parties to an Offering and that Rodman does not assume
responsibility for independent verification of the accuracy or completeness of
any information, whether publicly available or otherwise furnished to it,
concerning the Company or otherwise relevant to an Offering, including, without
limitation, any financial information, forecasts or projections considered by
Rodman in connection with the provision of its services.

 

E.        Confidentiality. In the event of the consummation or public
announcement of any Offering, Rodman shall have the right to disclose its
participation in such Offering, including, without limitation, the placement at
its cost of “tombstone” advertisements in financial and other newspapers and
journals. Rodman agrees not to use any confidential information concerning the
Company provided to Rodman by the Company for any purposes other than those
contemplated under this Agreement.

 

F.         Securities Matters. The Company shall be responsible for any and all
compliance with the securities laws applicable to it, including Regulation D and
the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506
promulgated thereunder, and unless otherwise agreed in writing, all state
securities (“blue sky”) laws. Rodman agrees to cooperate with counsel to the
Company in that regard.

 

G.        Company Acknowledgement. The Company acknowledges that the Offering of
convertible Securities may create significant risks, including the risk that the
Company may have insufficient cash resources and/or registered shares to timely
meet its payment and conversion obligations. The Company further acknowledges
that, depending on the number and price of new shares issued, such transaction
may result in substantial dilution which could adversely affect the market price
of the Company’s shares.

 

 

H.

Indemnity.

 

1.   In connection with the Company’s engagement of Rodman as placement agent,
the Company hereby agrees to indemnify and hold harmless Rodman and its
Affiliates, and the respective controlling persons, directors, officers,
shareholders, agents and employees of any of the foregoing (collectively the
“Indemnified Persons”), from and against any and all claims, actions, suits,
proceedings (including those of shareholders), damages, liabilities and expenses
incurred by any of them (including the reasonable fees and expenses of counsel),
as incurred, (collectively a “Claim”), which are (A) related to or arise out of
(i) any actions taken or omitted to be taken (including any untrue statements
made or any statements omitted to be made) by the Company, or (ii) any actions
taken or omitted to be taken by any

 

2

 

--------------------------------------------------------------------------------



Indemnified Person in connection with the Company’s engagement of Rodman, or (B)
otherwise relate to or arise out of Rodman’s activities on the Company’s behalf
under Rodman’s engagement, and the Company shall reimburse any Indemnified
Person for all expenses (including the reasonable fees and expenses of counsel)
as incurred by such Indemnified Person in connection with investigating,
preparing or defending any such claim, action, suit or proceeding, whether or
not in connection with pending or threatened litigation in which any Indemnified
Person is a party. The Company will not, however, be responsible for any Claim
that is finally judicially determined to have resulted from the gross negligence
or willful misconduct of any person seeking indemnification for such Claim. The
Company further agrees that no Indemnified Person shall have any liability to
the Company for or in connection with the Company’s engagement of Rodman except
for any Claim incurred by the Company as a result of such Indemnified Person’s
gross negligence or willful misconduct.

 

2.   The Company further agrees that it will not, without the prior written
consent of Rodman, settle, compromise or consent to the entry of any judgment in
any pending or threatened Claim in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

 

3.   Promptly upon receipt by an Indemnified Person of notice of any complaint
or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution but
failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only to the extent such failure
results in the forfeiture by the Company of substantial rights and defenses. If
the Company so elects or is requested by such Indemnified Person, the Company
will assume the defense of such Claim, including the employment of counsel
reasonably satisfactory to such Indemnified Person and the payment of the fees
and expenses of such counsel. In the event, however, that legal counsel to such
Indemnified Person reasonably determines that having common counsel would
present such counsel with a conflict of interest or if the defendant in, or
target of, any such Claim, includes an Indemnified Person and the Company, and
legal counsel to such Indemnified Person reasonably concludes that there may be
legal defenses available to it or other Indemnified Persons different from or in
addition to those available to the Company, then such Indemnified Person may
employ its own separate counsel to represent or defend him, her or it in any
such Claim and the Company shall pay the reasonable fees and expenses of such
counsel. Notwithstanding anything herein to the contrary, if the Company fails
timely or diligently to defend, contest, or otherwise protect against any Claim,
the relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by the
Company therefor, including without limitation, for the reasonable fees and
expenses of its counsel and all amounts paid as a result of such Claim or the
compromise or settlement thereof. In addition, with respect to any Claim in
which the Company assumes the defense, the Indemnified Person shall have the
right to participate in such Claim and to retain his, her or its own counsel
therefor at his, her or its own expense.

 

4.   The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Rodman is the Indemnified Person), the Company and Rodman shall contribute
to the Claim for which such indemnity is held unavailable in such proportion as
is appropriate to reflect the relative benefits to the Company, on the one hand,
and Rodman on the other, in connection with Rodman’s engagement referred to
above, subject to the limitation that in no event shall the amount of Rodman’s
contribution to such Claim exceed the amount of fees actually received by Rodman
from the Company pursuant to Rodman’s engagement. The Company hereby agrees that
the relative benefits to the Company, on the one hand, and Rodman on the

 

3

 

--------------------------------------------------------------------------------



other, with respect to Rodman’s engagement shall be deemed to be in the same
proportion as (a) the total value paid or proposed to be paid or received by the
Company or its stockholders as the case may be, pursuant to the Offering
(whether or not consummated) for which Rodman is engaged to render services
bears to (b) the fee paid or proposed to be paid to Rodman in connection with
such engagement.

 

5.   The Company’s indemnity, reimbursement and contribution obligations under
this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.

 

I.         Limitation of Engagement to the Company. The Company acknowledges
that Rodman has been retained only by the Company, that Rodman is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Rodman is not deemed to be
on behalf of, and is not intended to confer rights upon, any shareholder, owner
or partner of the Company or any other person not a party hereto as against
Rodman or any of its affiliates, or any of its or their respective officers,
directors, controlling persons (within the meaning of Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act of 1934 (the
“Act”)), employees or agents. Unless otherwise expressly agreed in writing by
Rodman, no one other than the Company is authorized to rely upon this Agreement
or any other statements or conduct of Rodman, and no one other than the Company
is intended to be a beneficiary of this Agreement. The Company acknowledges that
any recommendation or advice, written or oral, given by Rodman to the Company in
connection with Rodman’s engagement is intended solely for the benefit and use
of the Company’s management and directors in considering a possible Offering,
and any such recommendation or advice is not on behalf of, and shall not confer
any rights or remedies upon, any other person or be used or relied upon for any
other purpose. Rodman shall not have the authority to make any commitment
binding on the Company. The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Rodman. The Company agrees that
it will perform and comply with the covenants and other obligations set forth in
the purchase agreement and related transaction documents between the Company and
the investors in the Offering, and that Rodman will be entitled to rely on the
representations, warranties, agreements and covenants of the Company contained
in such purchase agreement and related transaction documents as if such
representations, warranties, agreements and covenants were made directly to
Rodman by the Company.

 

J.         Limitation of Rodman’s Liability to the Company. Rodman and the
Company further agree that neither Rodman nor any of its affiliates or any of
its their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
Services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Rodman and that are finally judicially determined to have resulted solely
from the gross negligence or willful misconduct of Rodman.

 

K.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event of the

 

4

 

--------------------------------------------------------------------------------



bringing of any action, or suit by a party hereto against the other party
hereto, arising out of or relating to this Agreement, the party in whose favor
the final judgment or award shall be entered shall be entitled to have and
recover from the other party the costs and expenses incurred in connection
therewith, including its reasonable attorneys’ fees. Any rights to trial by jury
with respect to any such action, proceeding or suit are hereby waived by Rodman
and the Company.

 

L.        Notices. All notices hereunder will be in writing and sent by
certified mail, hand delivery, overnight delivery or fax, if sent to Rodman, to
Rodman & Renshaw, LLC1251 Avenue of the Americas, 20th Floor, New York, NY
10020), fax number (646) 841-1640, Attention: General Counsel, and if sent to
the Company, to EpiCept Corporation, 777 Old Saw Mill River Road, Tarrytown,
NY 10591, fax number (914) 606-3501, Attention: Robert W. Cook. Notices sent by
certified mail shall be deemed received five days thereafter, notices sent by
hand delivery or overnight delivery shall be deemed received on the date of the
relevant written record of receipt, and notices delivered by fax shall be deemed
received as of the date and time printed thereon by the fax machine.

 

M.       Miscellaneous. This Agreement shall not be modified or amended except
in writing signed by Rodman and the Company. This Agreement shall be binding
upon and inure to the benefit of both Rodman and the Company and their
respective assigns, successors, and legal representatives. This Agreement
constitutes the entire agreement of Rodman and the Company, and supersedes any
prior agreements, with respect to the subject matter hereof, save for the
engagement letters between Rodman and the Company of March 6, 2008, May 28,
2008, August 5, 2008, August 11, 2008 and August 14, 2008 (amending and
restating the May 28, 2008 engagement letter). If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect, and the
remainder of the Agreement shall remain in full force and effect. This Agreement
may be executed in counterparts (including facsimile counterparts), each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

 

 

 

 

 

 

 

 

 

5

 

--------------------------------------------------------------------------------



In acknowledgment that the foregoing correctly sets forth the understanding
reached by Rodman and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

 

Very truly yours,

 

 

RODMAN & RENSHAW, LLC

By

Name:

Title:

 

 

 

Accepted and Agreed:

 

EPICEPT CORPORATION

By

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

6

 



 

Exhibit A

 

Global Capital Advisors LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7